Exhibit 10.1

 

DEVELOPMENT PROPERTY AGREEMENT

 

between

 

HPT TA PROPERTIES LLC,

 

as Purchaser,

 

and

 

TA OPERATING LLC,

 

as Seller

 

--------------------------------------------------------------------------------

 

JUNE 30, 2016

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

DEVELOPMENT PROPERTY AGREEMENT

 

THIS DEVELOPMENT PROPERTY AGREEMENT is made and entered into as of June 30, 2016
(the “Effective Date”) between HPT TA Properties LLC, a Maryland limited
liability company, together with any of its successors and assigns as expressly
permitted hereunder, as purchaser (“Purchaser”), and TA Operating LLC, a
Delaware limited liability company, as seller (“Seller”).

 

PRELIMINARY STATEMENTS

 

Purchaser and Seller are parties, among others, to that certain Transaction
Agreement, dated as of June 1, 2015, as amended by that certain First Amendment
to Transaction Agreement, dated as of June 22, 2016 (as so amended, the
“Transaction Agreement”), pursuant to which Seller agreed to sell and Purchaser
agreed to purchase the Property (this and other capitalized terms used and not
otherwise defined herein shall have the meaning given such terms in Article 1),
subject to and in accordance with the terms and conditions in the Transaction
Agreement and as hereinafter set forth.

 

NOW, THEREFORE, it is agreed:

 

ARTICLE 1
DEFINITIONS

 

1.1          Capitalized Terms.  Capitalized terms used and not otherwise
defined in this Agreement shall have the meanings set forth below or in the
section of this Agreement referred to below and such definitions shall apply
equally to the singular and plural forms of such terms.

 

“Agreement”:  this Development Property Agreement, together with all exhibits
attached hereto.

 

“Closing”:  the closing and consummation of the purchase and sale transaction
contemplated by this Agreement.

 

“Improvements”:  collectively, all buildings, structures and other improvements
of every kind including, but not limited to, underground storage tanks,
alleyways and connecting tunnels, sidewalks, utility pipes, conduits and lines
(on-site and off-site), parking areas and roadways appurtenant to such buildings
and structures situated upon the Land.

 

“Intangible Property”:  collectively, all transferable or assignable permits,
certificates of occupancy, sign permits, development rights and approvals,
certificates, licenses, warranties and guarantees, and all other transferable
intangible property, miscellaneous rights, benefits and privileges of any kind
or character related to the ownership, and not the operation, of the Land and
Improvements, but only to the extent the foregoing is assignable without cost to
Seller.

 

“Internal Revenue Code”:  the Internal Revenue Code of 1986, as amended and in
effect from time to time, and including the applicable Treasury Regulations
thereunder.

 

--------------------------------------------------------------------------------


 

“Land”:  collectively, all of Seller’s right, title and interest in and to the
parcel or parcels of land described in Exhibit A together with all easements and
appurtenances related thereto.

 

“Permitted Encumbrances”:  collectively, applicable zoning, subdivision,
building and other land use laws and regulations; liens for taxes, assessments
and governmental charges not yet due and payable or due and payable but not yet
delinquent; all matters shown on or referenced in the Title Commitment which are
reasonably acceptable to Purchaser; and all matters shown on the Survey which
are reasonably acceptable to Purchaser.

 

“Property”:  collectively, all of Seller’s right title and interest in and to
the Real Property and/or the Intangible Property.

 

“Purchase Price”:  Twenty-Two Million Two Hundred Ninety-Seven Thousand Three
Hundred Ninety-Eight and 00/100ths Dollars ($22,297,398.00).

 

“Purchaser”:  the meaning given such term in the preamble of this Agreement.

 

“Real Property”:  collectively, the Land and the Improvements.

 

“Seller”:  the meaning given such term in the preamble of this Agreement.

 

“Survey”:  the ALTA/ACSM land title survey of the Real Property prepared by
Rogina Engineers and Surveyors, LLC and dated June 30, 2016.

 

“Title Commitment”:  the title commitment for the Real Property issued by the
Title Company and dated March 7, 2016.

 

“Title Company”:  Chicago Title Insurance Company.

 

ARTICLE 2
PURCHASE AND SALE; CLOSING

 

2.1          Purchase and Sale.  In consideration of the payment of the Purchase
Price by Purchaser to Seller as herein provided and for other good and valuable
consideration, Seller shall sell the Property to Purchaser, and Purchaser shall
purchase the Property from Seller, subject to and in accordance with the terms
and conditions of this Agreement.

 

2.2          Closing.  The purchase and sale of the Property shall be
consummated contemporaneously with the execution of this Agreement.

 

2.3          Purchase Price.  The purchase price to be paid by Purchaser to
Seller for the Property shall be the Purchase Price.

 

2.4          IRS Real Estate Sales Reporting.  Seller shall act as “the person
responsible for closing” the transaction which is the subject of this Agreement
pursuant to Section 6045(e) of the Internal Revenue Code and shall prepare and
file all informational returns, including IRS Form 1099-S, and shall otherwise
comply with the provisions of Section 6045(e) of the Internal Revenue Code.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 3
CLOSING OBLIGATIONS

 

3.1          Seller’s Closing Obligations.  On the Effective Date, Seller shall
deliver to Purchaser:

 

(i)        A good and sufficient deed with covenants against grantor’s acts, or
its local equivalent, in proper statutory form for recording, duly executed and
acknowledged by Seller, conveying good and marketable fee simple title to the
Real Property, free from all liens and encumbrances other than the Permitted
Encumbrances;

 

(ii)       A certificate of non-foreign status, pursuant to Section 1445 of the
Internal Revenue Code, substantially in the form of Exhibit B, duly executed by
TravelCenters of America LLC;

 

(iii)      An executed counterpart amendment of the Amended and Restated TA
Lease designated by Purchaser as contemplated by Section 2.2 of the Transaction
Agreement; and

 

(iv)      Such other conveyance documents, certificates, deeds, affidavits and
other instruments as Purchaser, Seller or the Title Company may reasonably
require to carry out the transactions contemplated by this Agreement and as are
customary in like transactions in the area in which the Real Property is
located.

 

3.2          Assignment and Assumption of Intangible Property and Indemnity. 
Seller hereby assigns to Purchaser all of Seller’s right, title and interest in
and to the Intangible Property to the extent first arising from and after the
Effective Date.  Purchaser hereby assumes all of Seller’s obligations with
respect to the Intangible Property to the extent first arising from and after
the Effective Date.  Purchaser hereby agrees to perform all of Seller’s
obligations with respect to the Intangible Property to the extent first arising
from and after the Effective Date.  In each case, subject to any lease or other
agreement between Seller and Purchaser that may otherwise allocate
responsibilities, Purchaser shall indemnify, defend and hold harmless Seller
from and against any and all losses, costs, damages, demands, expenses, fees,
fines, including reasonable attorneys’ fees (“Losses”) arising from the
Intangible Property to the extent first arising from and after the Effective
Date and Seller shall indemnify, defend and hold harmless Purchaser from and
against any and all Losses arising from the Intangible Property to the extent
first arising prior to the Effective Date.

 

3.3          Purchaser’s Closing Obligation.  On the Effective Date, Purchaser
shall pay the Purchase Price to Seller by wire transfer of immediately available
funds as instructed by Seller and shall deliver an executed counterpart
amendment of the Amended and Restated TA Lease as contemplated by the
Transaction Agreement.

 

ARTICLE 4
PRORATIONS

 

4.1          Proration Items.  Inasmuch as Seller will be leasing the Property
from Purchaser on and after the Effective Date, all customary and usual
prorations, including for ad valorem real

 

3

--------------------------------------------------------------------------------


 

estate taxes, personal property taxes, assessments or special assessments,
water, gas, electric or other utilities, shall be made for the account of Seller
as seller under this Agreement or as the tenant under the lease being amended by
Seller and Purchaser.

 

4.2          Survival.  The obligations of the parties under this Article 4
shall survive the Closing.

 

ARTICLE 5
MISCELLANEOUS

 

5.1          Like-Kind Exchange.  Seller may elect to effectuate the transaction
contemplated by this Agreement as part of a forward like-kind exchange in
accordance with Section 1031 of the Internal Revenue Code.  In furtherance of
the foregoing and notwithstanding anything contained in this Agreement to the
contrary, Seller may assign its rights under this Agreement to a “qualified
intermediary” in order to facilitate a forward like kind exchange under
Section 1031 of the Internal Revenue Code, and Purchaser agrees to execute an
instrument acknowledging and consenting to the same; provided, however, such
assignment shall not relieve Seller of any of its obligations hereunder.

 

5.2          Governing Law.  This Agreement shall be interpreted, construed,
applied and enforced in accordance with the laws of The Commonwealth of
Massachusetts.

 

5.3          Severability.  If any provision of this Agreement shall be held or
deemed to be, or shall in fact be, invalid, inoperative or unenforceable as
applied to any particular case in any jurisdiction or jurisdictions, or in all
jurisdictions or in all cases, because of the conflict of any provision with any
constitution or statute or rule of public policy or for any other reason, such
circumstance shall not have the effect of rendering the provision or provisions
in question invalid, inoperative or unenforceable in any other jurisdiction or
in any other case or circumstance or of rendering any other provision or
provisions herein contained invalid, inoperative or unenforceable to the extent
that such other provisions are not themselves actually in conflict with such
constitution, statute or rule of public policy, but this Agreement shall be
reformed and construed in any such jurisdiction or case as if such invalid,
inoperative or unenforceable provision had never been contained herein and such
provision reformed so that it would be valid, operative and enforceable to the
maximum extent permitted in such jurisdiction or in such case.

 

5.4          No Third Party Beneficiaries.  This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective legal
representatives, successors and permitted assigns.  This Agreement is not
intended and shall not be construed to create any rights in or to be enforceable
in any part by any other persons.

 

5.5          Entire Agreement.  This Agreement and the Transaction Agreement
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof and shall supersede and take the place of any other
instruments purporting to be an agreement of the parties hereto relating to the
subject matter hereof.

 

5.6          Merger.  Except with respect to the any obligation expressly stated
to survive the Closing, none of the terms or provisions of this Agreement shall
survive the Closing, and the

 

4

--------------------------------------------------------------------------------


 

payment of the Purchase Price and delivery of the deed and other closing
documents at the Closing shall effect a merger, and be deemed the full
performance and discharge of every obligation on the part of Seller and/or
Purchaser to be performed hereunder.

 

5.7          Counterparts.  This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Any such counterparts or
signatures may be delivered by facsimile or e-mail (in .pdf format), and any
counterparts or signatures so delivered shall be deemed an original counterpart
or signature for all purposes related to this Agreement.

 

5.8          Section and Other Headings.  The headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

5.9          Time of Essence.  Time shall be of the essence with respect to the
performance of each and every covenant and obligation, and the giving of all
notices, under this Agreement.

 

5.10        Survival.  The provisions of this Article 5 shall survive the
Closing.

 

[Remainder of page intentionally left blank; signature page follows.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Purchaser and Seller have caused this Agreement to be
executed as a sealed instrument as of the date first above written.

 

 

PURCHASER:

 

 

 

HPT TA PROPERTIES LLC

 

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

SELLER:

 

 

 

TA OPERATING LLC

 

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

[Signature Page to Development Property Agreement — Wilmington]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Legal Description

 

PARCEL 1:

 

LOT 7 IN RIDGEPORT LOGISTICS CENTER - PHASE 2, BEING A SUBDIVISION OF PART OF
SECTION 16, TOWNSHIP 33 NORTH, RANGE 9, EAST OF THE THIRD PRINCIPAL MERIDIAN,
ACCORDING TO THE PLAT THEREOF RECORDED MAY 2, 2014 AS DOCUMENT R2014-036536 AND
AS AMENDED BY THE CERTIFICATE OF CORRECTION RECORDED AUGUST 21, 2014 AS DOCUMENT
NO. R2014-074296 AND BY CERTIFICATE OF CORRECTION RECORDED DECEMBER 10, 2014 AS
DOCUMENT R2014-107175, IN WILL COUNTY, ILLINOIS.

 

PARCEL 2:

 

AN EXCLUSIVE AND PERPETUAL SIGN EASEMENT FOR THE BENEFIT OF PARCEL 1 AS CREATED
BY SIGN EASEMENT DATED JANUARY 23, 2015 AND RECORDED FEBRUARY 10, 2015 AS
DOCUMENT R2015-11046 FROM RIDGE LOGISTICS PARK I, LLC, A DELAWARE LIMITED
LIABILITY COMPANY TO TA WILMINGTON IL LLC, A DELAWARE LIMITED LIABILITY COMPANY,
OVER THE FOLLOWING DESCRIBED LAND:

 

THAT PART OF THE NORTHEAST QUARTER OF SECTION 16, TOWNSHIP 33 NORTH RANGE 9,
EAST OF THE THIRD PRINCIPAL MERIDIAN IN WILL COUNTY, ILLINOIS DESCRIBED AS
FOLLOWS: COMMENCING AT THE MOST EASTERLY CORNER OF LOT 7 IN RIDGEPORT LOGISTICS
CENTER-PHASE 2, RECORDED MAY 2, 2014 AS DOCUMENT R2014-036536; THENCE NORTH 31
DEGREES 22 MINUTES 33 SECONDS EAST (BASED UPON THE ILLINOIS STATE PLANE
COORDINATE SYSTEM OF 1983, EAST ZONE), ALONG THE NORTHERLY EXTENSION OF THE MOST
EASTERLY LINE OF SAID LOT 7, 336.83 FEET TO THE SOUTHERLY LINE OF RELOCATED
LORENZO ROAD HERETOFORE DEDICATED PER PLAT OF HIGHWAYS DOCUMENT R2002-10752;
THENCE NORTH 59 DEGREES 38 MINUTES 49 SECONDS WEST, ALONG THE SOUTHERLY LINE OF
SAID LORENZO ROAD, 45.73 FEET TO THE POINT OF BEGINNING; THENCE SOUTH 30 DEGREES
21 MINUTES 11 SECONDS WEST, 30.00 FEET; THENCE NORTH 59 DEGREES 38 MINUTES 49
SECONDS WEST, 25.00 FEET; THENCE NORTH 30 DEGREES 21 MINUTES 11 SECONDS EAST,
30.00 FEET TO THE SOUTHERLY LINE OF SAID LORENZO ROAD; THENCE SOUTH 59 DEGREES
38 MINUTES 49 SECONDS EAST ALONG SAID SOUTHERLY LINE, 25.00 FEET TO THE POINT OF
BEGINNING.

 

TOGETHER WITH NON-EXCLUSIVE RIGHTS TO ACCESS THERETO AND THE ABILITY TO RUN
UNDERGROUND UTILITY LINES THERETO OVER A LEGAL DESCRIPTION TO BE AGREED UPON BY
THE PARTIES AND MEMORIALIZED IN A WRITING TO BE RECORDED UPON AGREEMENT BY THE
PARTIES AS CONTAINED IN THE AFORESAID SIGN EASEMENT AGREEMENT.

 

--------------------------------------------------------------------------------


 

PARCEL 3:

 

A NON-EXCLUSIVE EASEMENT FOR THE BENEFIT OF PARCEL 1 AS CREATED BY THE PLAT OF
RIDEPORT LOGISTICS CENTER-PHASE 2 SUBDIVISION RECORDED MAY 2, 2014 AS DOCUMENT
R2014-036536 AS AMENDED BY CERTIFICATE OF CORRECTION RECORDED AUGUST 21, 2014 AS
DOCUMENT R2014-074296 AND ALSO AMENDED BY CERTIFICATE OF CORRECTION RECORDED
DECEMBER 10, 2014 AS DOCUMENT R2014-107175 FOR THE PURPOSE OF STORAGE AND
FREE-FLOW OF STORMWATER AND THE FOREGOING RIGHT INCLUDES THE RIGHT TO DRAIN
STORMWATER BENEATH ALL ROADS WITHIN RIDGEPORT LOGISTICS CENTER-PHASE 2.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of FIRPTA Certificate

 

(See attached)

 

--------------------------------------------------------------------------------


 

FIRPTA CERTIFICATE

 

Section 1445 of the Internal Revenue Code of 1986, as amended, provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person. For U.S. federal income tax purposes (including
Section 1445), the owner of a disregarded entity (which has legal title to a
U.S. real property interest under local law) will be the transferor of the
property and not the disregarded entity. To inform the transferee that
withholding of tax is not required upon the disposition of a U.S. real property
interest by TravelCenters of America LLC, a Delaware limited liability company 
(“Transferor”), pursuant to the Development Property Agreement, dated as of [·],
between TA Operating LLC and [HPT entity], Transferor hereby certifies to
[transferee entity] (“Transferee”) the following:

 

1.                                      Transferor is not a foreign corporation,
foreign partnership, foreign trust, or foreign estate (as those terms are
defined in the Internal Revenue Code and income tax regulations thereunder);

 

2.                                      Transferor is not a disregarded entity
as defined in Treasury Regulation Section 1.1445-2(b)(2)(iii);

 

3.                                      TA Operating LLC, which has legal title
to one or more transferred U.S. real property interests under local law, is
disregarded as an entity separate from Transferor for U.S. federal income tax
purposes;

 

4.                                      Transferor’s U.S. employer
identification number is 20-5701514; and

 

5.                                      Transferor’s office address is 24601
Center Ridge Road, Westlake, OH 44145.

 

The undersigned and Transferor understand that this certificate may be disclosed
to the Internal Revenue Service by Transferee and any transferee and that any
false statement contained herein could be punished by fine, imprisonment, or
both.

 

[Remainder of page intentionally left blank; signature page follows.]

 

--------------------------------------------------------------------------------


 

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have the authority to sign this document on behalf of
Transferor.

 

 

TravelCenters of America LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date: [·]

 

 

--------------------------------------------------------------------------------